 Case
Case   2:20-mj-00298-VCF Document
     2:20-mj-00298-VCF   Document 14
                                  15 Filed
                                     Filed06/09/21
                                           06/09/21 Page
                                                     Page1 of 4 4
                                                           1 of




                                                 June 9, 2021




                                         ORDER
 Case
Case   2:20-mj-00298-VCF Document
     2:20-mj-00298-VCF   Document 14
                                  15 Filed
                                     Filed06/09/21
                                           06/09/21 Page
                                                     Page2 of 4 4
                                                           2 of
 Case
Case   2:20-mj-00298-VCF Document
     2:20-mj-00298-VCF   Document 14
                                  15 Filed
                                     Filed06/09/21
                                           06/09/21 Page
                                                     Page3 of 4 4
                                                           3 of
 Case
Case   2:20-mj-00298-VCF Document
     2:20-mj-00298-VCF   Document 14
                                  15 Filed
                                     Filed06/09/21
                                           06/09/21 Page
                                                     Page4 of 4 4
                                                           4 of




                  9
